Holmes, J.
The plaintiff was injured by a machine which it was not his regular duty to tend. He alleged that he was employed by the defendants to tend it at the time. The defendants’ evidence, on the other hand, was that he was inter-meddling without right and against order. To make out that he was employed, the plaintiff put in evidence that there was a known custom of the workmen in the mill employed to run such machines, when obliged to absent themselves temporarily, to call in other employees, and that the regular workman, Casey, went out, and just before doing so had a conversation with him, in consequence of which the plaintiff attended to Casey’s machine during his absence. To meet this, the defendants put in the testimony of O’Brien, another workman, that Casey just before going out asked him to attend to his machine, and that he did so. The only exception is to the admission of what Casey said to O’Brien.
*292The conversation referred to the occasion testified to by the plaintiff, and was alleged to have happened at the same time as that on which the plaintiff alleged the conversation with himself to have taken place. O’Brien’s evidence therefore tended to show that the plaintiff was not requested to attend to Casey’s machine. For the jury would have been warranted in finding that there was only one conversation upon the matter, and that that was a request from Casey to O’Brien; and even if the alleged conversations had been placed a moment apart by the respective witnesses, and that with O’Brien had taken place in the plaintiff’s absence, it would have been unlikely that Casey, within a few minutes, would have requested two persons to take charge of the same work at the same time.
A request from Casey was none the less material to the plaintiff’s case, that he did not testify to it in terms, but left it to be inferred from the other facts put in evidence. The conversation with O’Brien was properly admitted as tending to disprove it.

Exceptions overruled.